                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO


    Jeffery Richard Holmes,                                Case No. 1:18cv2076

                                    Plaintiff,             JUDGE PAMELA A. BARKER
                   -vs-
                                                           Magistrate Judge Kathleen Burke

    Andrew Saul,                                           MEMORANDUM OPINION AND
    Commissioner of Social Security,                       ORDER

                                    Defendant.

         This matter is before the Court upon the Report and Recommendation of Magistrate Judge

Kathleen Burke (Doc. No. 16), recommending that the decision of the Commissioner be affirmed.

No objections have been filed. For the following reasons, the Report and Recommendation is

ADOPTED and the decision of the Commissioner is AFFIRMED.

I.       Background

         On September 11, 2018, Plaintiff Jeffery Richard Holmes filed a Complaint (Doc. No. 1)

challenging the final decision of the Defendant, Andrew Saul, Commissioner of Social Security

(“Commissioner”), 1 denying his application for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) under Titles II and XVI of the Social Security Act, 42

U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”). Pursuant to Local Rule 72.2(b), the case was

referred to Magistrate Judge Burke.




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d).
        On July 11, 2019, the Magistrate Judge issued a Report and Recommendation, in which she

found that substantial evidence supported the ALJ’s evaluation of the opinion of consultative

examiner Kristin Cola, D.O. (Doc. No. 16.) The Magistrate Judge, therefore, recommended the

decision of the Commissioner denying Holmes’ application for benefits be affirmed. (Id.)

Objections to the Report and Recommendation were to be filed within 14 days of service. No

objections were filed.

II.     Standard of Review

        The applicable standard of review of a Magistrate Judge’s Report and Recommendation

depends upon whether objections were made to that report. When objections are made, the district

court reviews the case de novo. Specifically, Federal Rule of Civil Procedure 72(b) states in

pertinent part:

             The district judge must determine de novo any part of the magistrate judge’s
             disposition that has been properly objected to. The district judge may accept,
             reject, or modify the recommended disposition; receive further evidence; or
             return the matter to the magistrate judge with instruction.

Although the standard of review when no objections are made is not expressly addressed in Rule

72, the Advisory Committee Notes to that Rule provide that “[w]hen no timely objection is filed,

the court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” See Fed. R. Civ. P. 72, Advisory Committee Notes. Moreover, in

Thomas v. Arn, 474 U.S. 140, 150 (1985), the United States Supreme Court explained that “[i]t does

not appear that Congress intended to require district court review of a magistrate judge’s factual or

legal conclusions, under a de novo or any other standard, when neither party objects to those

findings.”



                                                    2
III.   Analysis and Conclusion

       Here, as stated above, no objections were filed to the Report and Recommendation of

Magistrate Judge Burke that the decision of the Commissioner be affirmed. This Court has

nonetheless carefully and thoroughly reviewed the Report and Recommendation, and agrees with

the findings set forth therein. The Report and Recommendation of Magistrate Judge Burke is,

therefore, ADOPTED, and the decision of the Commissioner denying Plaintiff’s application for

DIB and SSI is AFFIRMED.

       IT IS SO ORDERED.



                                                     s/Pamela A. Barker_
Date: July 29, 2019                                PAMELA A. BARKER
                                                   U. S. DISTRICT JUDGE




                                               3
